DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 5-6, 9, and 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/19/2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, 8, 10-13 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ahn (U.S. Publication No. 2014/0306348 A1)
	With respect to claim 1, Ahn discloses a chip-on-film (COF) package comprising: a film including a reinforcement area, a bending area and a chip mounting area (See Figure 2); a conductive pattern layer [ML] disposed on the film in the reinforcement area and in the bending area, and at least partially in the chip mounting area (See Figure 2 and 6); a chip [IC] mounted on a portion of the conductive pattern layer in the chip mounting area; a first insulating layer [SR] having a first elastic modulus and extending over the conductive pattern layer in the reinforcement area; and a second insulating layer [RL] having a second elastic modulus and extending over the conductive pattern layer in the bending area, wherein the first elastic modulus is greater than the second elastic modulus, and the film is intact in the chip mounting area (See ¶[0045]-¶[0047]).
	With respect to claim 3, Ahn discloses wherein a thickness of the film is a range of from about 10 μm to about 30 μm (see ¶[0040]).
	With respect to claim 4, Ahn discloses wherein the first insulating layer includes polyimide (See ¶[0011] and ¶[0040-0043]), and the second insulating layer includes polyurethane (See ¶[0043]).
	With respect to claim 8, Ahn discloses wherein the second insulating layer further extends across the conductive pattern layer in the reinforcement area (see Figure 2 and 6).
	With respect to claim 10, Ahn discloses wherein the second insulating layer further extends on a top surface of the first insulating layer (see Figure 2 and 6).
	With respect to claim 11, Ahn discloses a chip-on-film (COF) package comprising: a film including a first pad area at one end of the film, a second pad area at another end of the film, a chip mounting area between the first pad area and the second pad area, a first reinforcement area between the chip mounting area and the first pad area, a second reinforcement area between the chip mounting area and the second pad area, and a bending area between the second reinforcement area and the second pad area; first conductive pads disposed on the first pad area; second conductive pads disposed on the second pad area (See Figure 2); first conductive lines [ML] extending from the chip mounting area through the first reinforcement area and respectively connected to the first conductive pads; second conductive lines [ML] extending from the chip mounting area through the second reinforcement area and the bending area and respectively connected to second conductive pads; a chip [IC] mounted on portions of the first conductive lines and portions of the second conductive lines in the chip mounting area; conductive bumps [BMP] disposed between the first conductive lines and the chip and between the second conductive lines and the chip; a sealing part [UNF] covering a top surface of the chip mounting area and at least partially surrounding the conductive bumps; a first insulating layer [SR] having a first elastic modulus, exposing the first conductive pads, and covering the first conductive lines in the first reinforcement area and the second conductive lines in the second reinforcement area; and a second insulating layer [RL] having a second elastic modulus, exposing the second conductive pads, and covering the second conductive lines in the bending area, wherein the first elastic modulus is greater than the second elastic modulus and the sealing part does not contact a bottom surface of the film in the chip mounting area  (See ¶[0045]-¶[0047]).
	With respect to claim 12, Ahn discloses a circuit board [GD] attached to the first conductive pads; and a display panel [DA] attached to the second conductive pads (see Figure 3)
	With respect to claim 13, Ahn discloses a first adhesive portion attaching the first conductive pads to the circuit board; and a second adhesive portion attaching the second conductive pads to the display panel (See ¶[0058-0059] and ¶[0070]).
	With respect to claim 15, Ahn discloses aan electronic device comprising: a housing; and the display module according to claim 12 disposed in the housing (See ¶[0058]), wherein the bending area is bent such that the second conductive pads are attached to a top surface of the display panel and the chip is disposed between the film and a bottom surface of the display panel (See Figure 3-6)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2, 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahn (U.S. Publication No. 2014/0306348 A1).
	With respect to claim 2, Ahn fails to explicitly disclose wherein the first elastic modulus is in a range of from about 5 GPa to about 20 GPa, and the second elastic modulus is in a range of from about 0.5 GPa to about 2 GPa, however does disclose modification of the elastic modulus based on surrounding layers (See ¶[0045]-¶[0047]).
	Based on the disclosure, it appears that these ranges are noncritical. It has been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the elastic modulus can be modified to provide enough rigidity to maintain structural support and performance while including enough flexibility based on routine experimentation to allow for bending and flexibility in the device (See Ahn ¶[0045-0047]).
	With respect to claim 7, Ahn fails to disclose wherein a length of the second insulating layer is in a range of from about 1.5 mm to about 3.0 mm. However it appears that this range is noncritical. It has been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the proper length of second insulating layer to protect the conductive layer based on routine experimentation to provide enough length for bending of the device. 
	With respect to claim 14, Ahn fails to disclose wherein an attachment length between the COF package and the display panel is in a range of from about 200 μm to about 600 μm. However, it appears that this range is noncritical. It has been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the proper attachment length to protect the conductive layer based on routine experimentation to provide enough length for bending of the device.
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahn (U.S. Publication No. 2014/0306348 A1) in view of Bae et al. (U.S. Publication No. 2018/0182983 A1; hereinafter Bae).
	With respect to claim 16, Ahn fails to disclose wherein a bending radius of the bending area is in a range of from about 200 μm to about 800 μm.
	In the same field of endeavor, Bae teaches wherein a bending radius of the bending area is in a range of from about 200 μm to about 800 μm (See ¶[0068]).	The implementation of a specific bending radius allows for flexibility of the display panel while still reducing the amount of stress generated that may result in degradation of structural integrity and performance (See ¶[0068]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee (U.S. Patent No. 9,093,443 B2) discloses a flexible chip on film package
Cho et al. (U.S. Patent No. 9,768,106 B2) discloses a chip on film package
Urushido (U.S. Patent No. 7,176,568 B2) discloses a chip on film package
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN HAN whose telephone number is (571)270-7546. The examiner can normally be reached 9.00-5.00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN HAN/Primary Examiner, Art Unit 2818